Citation Nr: 1136370	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  04-37 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for basal cell carcinoma, claimed as secondary to sun and herbicide exposure in service.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for hypertension, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for central retinal vein occlusion, left eye, with visual loss, claimed as secondary to hypertension.

5. Entitlement to increases in the "staged" ratings (of 30 percent prior to April 20, 2007, and 50 percent from that date) assigned for the Veteran's PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1968 to December 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2004, June 2005, and April 2006 rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

The March 2004 rating decision denied service connection for basal cell carcinoma, a low back disability, and a clotting disorder.  The Veteran had also initiated an appeal of the denial of service connection for a clotting disorder; however, he did not perfect his appeal in this matter after the July 2004 statement of the case (SOC) was issued (his October 2004 VA Form 9, substantive appeal, specifically stated he was limiting his appeal to the denials of service connection for basal cell carcinoma and a low back disability).  Consequently, the matter of service connection for a clotting disorder is not before the Board.

The June 2005 rating decision granted service connection for PTSD, rated 30 percent, effective March 29, 2004 (date of claim).  An April 2008 rating decision and supplemental SOC (SSOC) increased the rating to 50 percent, effective April 20, 2007 (date of a VA examination).  In a statement received in June 2008, the Veteran disagreed with both the rating and effective date assigned.  However, in a statement received in September 2008, he stated he was withdrawing his "disagreement on the effective date of the PTSD award."  Although the Veteran no longer disagrees with the effective date assigned, he has not expressed satisfaction with the "staged" increased rating.  Therefore, both "stages" of the rating remain on appeal; the issue has been characterized to reflect that staged ratings are assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  

The April 2006 rating decision denied service connection for hypertension, claimed as secondary to service-connected PTSD, and for central retinal vein occlusion, left eye, with visual loss, claimed as secondary to hypertension.

In March 2005, a hearing was held before a Decision Review Officer (DRO) at the RO in the matters of service connection for basal cell carcinoma and for a low back disability.  A transcript of the hearing is associated with the Veteran's claims file.  In August 2009, July 2010, and in October 2010, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA) in the matter of service connection for hypertension.

The matters of service connection for basal cell carcinoma and a low back disability are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


FINDINGS OF FACT

1. It is reasonably shown that the Veteran's hypertension has been aggravated by his service-connected PTSD.  

2. It is reasonably shown that the Veteran's central retinal vein occlusion, left eye, with visual loss, is caused or aggravated by his hypertension.

3. Throughout prior to April 20, 2007, the Veteran's PTSD was manifested by symptoms that produced impairment no greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).
4.  From April 20, 2007, the Veteran's PTSD has been manifested by symptoms no greater than productive of occupational and social impairment with reduced reliability and productivity; symptoms productive of occupational and social impairment with deficiencies in most areas are not shown.


CONCLUSIONS OF LAW

1. Service connection for hypertension is warranted.  38 U.S.C.A. §§ 1110, 1157 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).

2. Service connection for central retinal vein occlusion, left eye, with visual loss, is warranted.  38 U.S.C.A. §§ 1110, 1157 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

3. Ratings for PTSD in excess of 30 percent prior to April 20, 2007 and/or in excess of 50 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.400(o), 4.130, Diagnostic Code (Code) 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Regarding the Veteran's claims of service connection for hypertension and central retinal vein occlusion, left eye, with visual loss, inasmuch as this decision grants such claims, there is no reason to belabor the impact of the VCAA on these matters, since any notice defect or duty to assist omission is harmless.  
Regarding the matter of the ratings assigned for the Veteran's PTSD, the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award; therefore, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2005 SOC provided notice on the "downstream" issue of entitlement to an increased rating; while April 2008 and June 2008 SSOCs readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, March 2006 and May 2008 letters also provided him with general disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA psychiatric examinations in May 2005 and April 2007.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims. 

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For certain chronic diseases (including cardiovascular-renal disease, which includes hypertension), service connection may be established on a presumptive basis if they are manifested to a compensable degree in a specified period of time postservice (one year for hypertension).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) Competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either (a) caused or aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to implement the Allen decision.  The revised 38 C.F.R. § 3.310 institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In essence, it provides that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after aggravation occurred.  As the Veteran's claims were pending prior to the effective date of the revised 38 C.F.R. § 3.310, the Board will consider the version in effect prior to October 10, 2006, as it is more favorable to the claimant.  See Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hypertension

The competent (medical) evidence of record in this matter shows that the Veteran has hypertension.  However, his service treatment records (including his November 1971 reports of medical history and service separation physical examination) are silent for any complaints, findings, treatment, or diagnosis related to high blood pressure.  Consequently, service connection for hypertension on the basis that such disability became manifest in service and persisted is not warranted.  As there is no competent evidence that hypertension was manifested in the first postservice year, there is also no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumptions (for cardiovascular-renal disease, which includes hypertension).  Notably, the Veteran does not argue that his hypertension is directly related to his service.

The Veteran's theory of entitlement in this matter is strictly one of secondary service connection; he alleges that his hypertension is due to his service-connected PTSD.  See November 2005 informal claim seeking service connection for hypertension.  As noted above, there are three requirements that must be met to substantiate a claim of secondary service connection.  Of these, it is shown that the Veteran has hypertension.  Therefore, there is competent evidence of a current disability for which service connection is sought.  He also has a service-connected disability, PTSD.  What he must still show to substantiate this claim is that the service-connected PTSD caused or aggravated his hypertension.

In a July 2005 letter Dr. D.G.F., the Veteran's private treating ophthalmologist, notes the Veteran's belief that his hypertension was triggered by his PTSD and opined, "This certainly seems to be a logical assumption to me."  He also opined in a December 2006 letter that, "In reviewing [the Veteran's] medical history it is my medical opinion that it is more likely than not that his hypertension has proved to be exacerbated by the [PTSD] . . . ."

On March 2006 VA examination, the Veteran reported having been treated for high blood pressure for the past 10 years.  After a physical examination, in which it was noted that he was treated with once a day medication and, on the day of the examination, had blood pressure readings within the target range, the examiner opined:

It is unlikely the veteran's depression and PTSD caused or aggravated his hypertension.  It is well known that stress and emotional upset can temporarily affect blood pressure, but medical educators/researchers have not reported in textbooks, or in the published medical literature any credible evidence that hypertension can be caused by emotional disturbances.

In a January 2007 letter to the Veteran, the March 2006 VA examiner stated that after an additional review of the records and letters that the Veteran had submitted, his opinion was essentially unchanged.  Specifically, he stated, "Though it sounds intuitive that stress might cause high blood pressure, many years of research by educators and researchers in medicine have not found this to be the case.  . . . though I would like to agree with you, regarding the cause of your hypertension, it would be unfair and disingenuous of me to do so, in light of the lack of evidence weighing 'as likely as not' or more."

A March 2006 letter from the Veteran's private treating physician, Dr. J.G., states she had been treating the Veteran for hypertension since April 2003, and was aware of his PTSD since April 2004.  She opined, "As a mood disorder, it is quite possible that [PTSD] is related to hypertension, certainly as an exacerbation of hypertension."

In February 2007, the Veteran also sought an independent medical opinion from Dr.  J.A. as to whether his PTSD had caused or contributed to his hypertension.  After reviewing the Veteran's entire medical history, Dr. J.A. opined that it was "more likely than not" that the Veteran's PTSD and depression had aggravated his hypertension, and that it was "at least as likely as not" that his PTSD and depression had caused his hypertension.  He explained it was "well known in the medical field that stress and emotional disorders do negatively impact physical health and in particular the cardiovascular system," and that credible studies reported in medical literature had linked PTSD to hypertension.

In addition to the foregoing medical opinions, in June 2006, the Veteran submitted treatise evidence indicating a possible relationship between PTSD and physical health problems.  Specifically, it was noted that studies were being conducted on the neurochemical changes in the brain of someone who has suffered a trauma which may create a vulnerability to hypertension.  In January 2007, the Veteran submitted treatise evidence indicating a higher risk of hypertension in persons with PTSD.  Research also showed that suppressed anxiety and depression contributed to the development of hypertension.  Hence, such treatise evidence indicates there may be an association between PTSD and hypertension.
In August 2009, the Board noted the opinions by the Veteran's private treating physicians were speculative in nature and did not appear to be based on a review of the entire evidentiary record.  Also, the medical treatise evidence appeared to conflict with the statements by the March 2006 VA examiner.  Accordingly, it requested an opinion from the VHA as to whether the Veteran's hypertension was either caused or aggravated by his PTSD, and, if aggravated, the degree of aggravation that was due to the PTSD.  

In October 2009, a VHA consultant (Dr. J.M.C.) opined that the Veteran's hypertension was "at least as likely as not" aggravated by his PTSD.  In reaching this conclusion, Dr. J.M.C. reviewed the Veteran's entire claims file, to include the medical opinions already of record, as well as various medical treatises for which he provided citations.  He did not, however, respond to the second question (regarding the degree of aggravation) posed by the Board.  As he had opined that the Veteran's hypertension was aggravated (and not caused) by his PTSD, the Board found that a response to the second question was necessary and requested a clarification opinion.

In September 2010, another VHA consultant (Dr. C.K.) reviewed the Veteran's claims file, documented the various blood pressure readings he had found in the record from 1968, and from 2002 to 2007, and stated, "In my opinion the patient developed mild hypertension around 1997 and it did not worsen between then and 2007."  As this opinion conflicted with that of Dr. J.M.C., the Board requested further clarification from the VHA.  The Board noted further that Dr. J.M.C. was a physician who specialized in psychiatry and neurosciences while Dr. C.K. was a physician who specialized in nephrology.  In its original August 2009 request, the Board had sought a medical advisory opinion from a cardiologist. 

In March 2011, the Veteran's claims file was forwarded to a VA Chief of Cardiology (Dr. M.V.I.) who (after a thorough and detailed discussion of various published research data and epidemiological studies) explained that the currently accepted body of medical literature suggests that it is just as likely as not that hypertension which develops after the onset of clinically evident PTSD was triggered by the PTSD.  As to aggravation, there were no large population studies available, but small studies suggested that blood pressure responses in patients with PTSD might be more hypertensive.  The implication of this was that it was just as likely as not that PTSD could aggravate preexisting hypertension, but that evidence showing that a person's hypertension actually worsened or became more difficult to control after the clinical onset of PTSD would be needed to make this conclusion.  Based on the foregoing, as well as a review of the Veteran's treatment records, the VHA consultant opined that the Veteran's PTSD did not cause his hypertension.  This was based on records showing that his hypertension may have been clinically diagnosed in 1997 with treatment initiated at that time, while his PTSD was not clinically diagnosed until March 2004, years after the onset of his hypertension.  The VHA consultant then noted the Veteran's various blood pressure readings through the years and observed that after PTSD was diagnosed in March 2004, there was a "trend of mildly increasing systolic [blood pressure] from 2004 to 2007 in spite of continuation of 2 drug therapy"; therefore, it was also his opinion that the Veteran's PTSD had "more likely than not" mildly aggravated his hypertension.  As for the degree of aggravation, the VHA consultant noted that at the time of his diagnosis, the Veteran had mild hypertension that was easily controlled.  From 2004 to 2007, his blood pressure worsened from mild to moderate severity requiring 2 drug therapy to achieve better control.  From 2006 to 2007, his blood pressure continued to worsen despite taking two antihypertensive medications.  There was no clinical evidence of cardiac, renal, or central nervous system impairment that could be attributed the hypertension.  Therefore, it was his opinion that the "baseline severity of hypertension was 'mild' but appeared to progress to 'moderate' after the diagnosis of PTSD was established."

The record, as described above, includes both medical evidence that tends to support the Veteran's claim of service connection for hypertension and medical evidence that is against his claim.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board places greater weight on the March 2011 VHA consultant's opinion as it was provided by a VA Chief of Cardiology (who by virtue of specialized training and experience is eminently qualified to offer this opinion), and also because his opinion was based on a complete knowledge of the Veteran's medical history, included rationale, and cited to clinical and scientific data that supported the conclusions reached.  Notably, the March 2011 VHA consultant's opinions are supported by the opinions from Veteran's treating healthcare providers. 

Accordingly, the Board concludes that the competent evidence of record supports the Veteran's claim, and that service connection for hypertension as secondary to his service-connected PTSD is warranted.  

Left eye central retinal vein occlusion with visual loss

The Veteran's private treatment records from Dr. D.G.F. show that he is legally blind in the left eye due to severe central retinal vein occlusion.  His service treatment records (including his November 1971 reports of medical history and service separation physical examination) are silent for any complaints, findings, treatment, or diagnosis related to the left eye.  Consequently, service connection for left eye central retinal vein occlusion on the basis that such disability became manifest in service and persisted is not warranted.  Notably, the Veteran does not argue that current left eye disability is directly related to his service.

The Veteran's theory of entitlement in this matter is strictly one of secondary service connection; he alleges that the central retinal vein occlusion in his left eye is due to his hypertension.  See November 2005 informal claim for service connection for central retinal vein occlusion, left eye, with visual loss.  As noted above, there are three requirements that must be met to substantiate a claim of secondary service connection.  Of these, it is shown that the Veteran has a central retinal vein occlusion in the left eye.  Therefore, there is competent evidence of a current disability for which service connection is sought.  This decision (above) also grants service connection for hypertension.  What he must still show to substantiate this claim is that the now service-connected hypertension caused or aggravated his current left eye disability.

On March 2006 VA examination, the Veteran was noted to be blind in the left eye after suffering from a central retinal vein occlusion in 2001.  In 2004, he had a vitrectomy performed by Dr. D.G.F. (a private physician) because of complications from the central retinal vein occlusion.  After a physical examination, the examiner opined that the Veteran's central retinal vein occlusion of the left eye was "more likely than not" caused by his high blood pressure.  The examiner explained that other studies had been completed to determine whether any other condition could have caused this problem, and they were all negative.  With resolution of reasonable doubt in the Veteran's favor, as required, such medical evidence suffices to establish the requisite nexus.

Significantly, the other competent (medical) evidence of record unequivocally supports the March 2006 VA examiner's opinion.  In July 2005, the Veteran's private treating ophthalmologist, Dr. D.G.F., stated that the Veteran had been "evaluated very thoroughly from a hemologic standpoint" and no clotting disorder had been identified; therefore, it was determined that his central retinal vein occlusion in the left eye was related to his hypertension.  He repeated this opinion in December 2006, noting that "[c]entral retinal vein occlusions are typically associated with hypertension."  Similarly, the Veteran's private treating physician, Dr. J.G., opined in March 2006 that his central retinal vein occlusion was "likely connected to his hypertension."  The March 2006 VA examiner who examined the Veteran for hypertension also opined in January 2007 that, "retinal vein occlusion [might] be caused by hypertension, as well as other conditions."

As there is no opinion in the record that suggests the Veteran's central retinal vein occlusion is not related to his hypertension, the Board concludes that the evidence supports the Veteran's claim, and that service connection for central retinal vein occlusion, left eye, with vision loss as secondary to his service-connected hypertension is warranted. 


Increased rating - PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Under 38 C.F.R. § 4.130, Code 9411 (for PTSD under the General Rating Formula for Mental Disorders (General Formula)), a 30 percent rating is warranted for PTSD when the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims (Court) has held that when the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  The effective date of an increase in a disability rating shall be the earliest date as of which it is factually ascertainable that an increase in disability occurred.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).




Prior to April 20, 2007

March to July 2004 Dallas Vet Center treatment records show that when the Veteran presented for an initial evaluation in March 2004, he had not yet been given a diagnosis of PTSD.  He began treatment in April 2004, at which time sub-PTSD was assessed.  From then to July 2004, the Veteran's counselors attempted to complete an assessment to determine whether he had PTSD.  In July 2004, it was noted that although he had been treated for symptoms of sub-PTSD and depression, he appeared to be suffering from a personality disorder which prevented him from obtaining benefit from therapy at the Vet Center prior to a screening for medication management.  He was subsequently referred to the Dallas VA Hospital Mental Health Clinic for additional treatment.

July 2004 to May 2006 Santa Fe Vet Center treatment records show that the Veteran sought additional information/treatment regarding PTSD.

On November 2004 psychological assessment of the Veteran by a private psychologist, S.B.C., Ph.D, severe and chronic PTSD was diagnosed, and a GAF score of 45 was assigned.  In the course of the psychologist's interview of the Veteran, it was noted that he denied having a social life, that he experienced flashbacks and intrusive thoughts on a daily basis, and that he exhibited pressured speech when discussing his traumatic stressors.  On psychological testing, his primary psychiatric feature appeared to be moderate to severe depression, which interfered with his ability to work and concentrate.  He also exhibited high levels of anxiety, low energy levels, and some social discomfort.  He tended to alienate himself from the larger society and withheld from expressing himself to others.  He was also emotionally reactive to things in the environment with little control over his feelings, and displayed symptoms of hypervigilance and sensitivity.  The psychologist further noted that the Veteran had functioned adequately in his highly structured position as a former banker, but since his retirement, his symptoms had intensified as he no longer was able to distract himself with work.  She opined that he currently appeared unemployable as he experienced significant difficulties.

In a March 2005 statement the Veteran's spouse reports that he suffers from frequent nightmares, intrusive thoughts and flashbacks about Vietnam; and survivor's guilt and strong emotions over any reminder about Vietnam.  He also demonstrates sleeplessness; is estranged and detached from family members; displays irritability, anger, anxiety, and depression; and has memory and concentration problems.  She also noted that he took an early retirement eight years earlier, that he had not gotten along with his former boss, and had not worked since.  In almost identical letters the Veteran's brother and father also note that since Vietnam, he has been withdrawn, and easily startled, agitated and angry.

On May 2005 VA examination, the Veteran complained of anger, nightmares, trouble sleeping, and feeling tired all the time.  It was noted that he had been married only one time and had three adult children.  The Veteran reported that his wife was a "terrific person and they got along well."  He did not have any hobbies, remained mostly at home, and drove his grandchildren to and from school.  He could talk on the phone, drive a car, ride the bus alone, cook, shop, and do laundry on his own.  He could also make change correctly, although he was not certain he could balance a checkbook.  On mental status examination, the Veteran was observed to be neatly dressed and groomed.  His posture was erect and he was not restless or sickly in appearance.  His psychomotor activity was normal, and he spoke at a normal rate with normal rhythm.  He was oriented to person and place.  His answers to questions were logical, relevant, and coherent.  He did not have any loose thought associations, tangentiality, or circumstantiality.  His mood was moderately anxious and depressed, and his affect was anxious.  His thought processes were not over or under abundant.  There were no obsessive thoughts.  Although he admitted to some suicidal and homicidal thoughts, he denied any intent to harm himself or others.  He was able to give abstract interpretations to proverbs, but incorrectly gave the date, indicated he was forgetful in his memory, and displayed difficulty with retention and recall.  Based on the foregoing, the examiner diagnosed PTSD that was manifested by recollections of the traumatic event, intrusive thoughts, dreams, attempts to avoid conversations and thoughts about his experiences, the feeling that he is getting worse, isolation from people, trouble sleeping, trouble with concentration, and irritability.  He was also noted to have a major depressive disorder.  A GAF score of 60 was assigned.
In May 2006, the Veteran underwent an updated psychological assessment with S.B.C., Ph.D.  He presented to the interview in shabby clothing without shaving for days.  On interview, he described an extremely narrow and constricted lifestyle in which he tried to live his life avoiding interactions with others.  He was prone to anxiety attacks, could not handle stress, and therefore coped by avoiding the world.  He also reported having trouble with sleeping, reading, and concentrating, and noted that he had been given diagnoses of anxiety and a mood disorder.  He noted that he retired as soon as he could from his former employment because the stress was too overwhelming and because he had a negative relationship with his supervisor, which suggested chronic problems with authority figures.  In conclusion, S.B.C., Ph.D., stated that the Veteran "remained plagued by PTSD," and that his functioning appeared to have deteriorated since her prior interview, noting that he now also met the clinical diagnosis for agoraphobia.  She assigned a GAF score of 45, and stated that the Veteran's symptoms were "significant and interfere[ed] with his social, interpersonal, and vocational functioning."

May 2006 to January 2007 VA treatment records show that in May 2006, the Veteran sought a psychosocial assessment through VA's mental health clinic.  He complained of PTSD symptoms for several years and noted that they had been increased by the war in Iraq.  In particular, he suffered from nightmares, woke up screaming at night, tended to isolate himself, and derived no enjoyment from life.  He was also frequently angry, irritable, and suffered from panic attacks at night.  He noted that he had been battling depression for many years, had low energy levels, and had increased memory problems.  He reported passive thoughts of suicide while in service, and indicated that his PTSD symptoms had affected his career and his relationship with the wife.  The nurse practitioner noted that the Veteran had worked 24 years as a bank examiner (where he had earned a 6 figure income) and that he had been married for 27 years to the same woman.  He reported that his wife was supportive of him and that their relationship was okay.  He described his current situation as a "house husband" who helped to care for their grandson, and noted that he walked, ran, and worked out for enjoyment.  On mental status examination, the Veteran was casually dressed and unshaven.  He was cooperative, easily engaged in conversation, and displayed no psychomotor abnormalities or abnormal movements.  His speech was normal in rate, volume, tone, and rhythm.  His mood was depressed and anxious, with his affect congruent to his mood.  His thought processes were coherent and goal-directed, and his thought content was negative for perceptual disturbances, delusional material, or suicidal and homicidal ideation.  His concentration and memory also appeared to be intact, and his intelligence was thought to be above average.  His insight and judgment were good.  PTSD and major depressive disorder were diagnosed; the GAF score assigned was 55.

In June 2006, the Veteran reported that he remained anxious and that his energy levels were poor.  He every day because his therapist said it would help his anger, and stated he wanted to get back into a routine of running/ jogging, and was looking for a yoga class to help him get balanced.  The Veteran was noted to be alert and oriented with clear and coherent speech.  He denied any suicidal or homicidal ideations, or auditory and visual hallucinations.  His insight and judgment were impaired, but there was no evidence of delusional thought.  His dress was also neat and clean, although he was unshaven.

In December 2006, the Veteran reported he was depressed and irritable, but tried to stay active (running 4-6 miles).  He denied suicidal or homicidal ideation.  He had a coherent and goal-oriented thought process, and displayed no abnormal speech or psychomotor tendencies.  It was the psychologist's impression that the Veteran's PTSD was chronic and stable.  In January 2007, the Veteran noted he had been more reclusive lately and had been given a diagnosis of agoraphobia.  He was advised by the psychologist that he (the psychologist) was being transferred and that there would be a gap before a new psychologist arrived.  Because the Veteran displayed interest in seeking therapy closer to his home, the psychologist provided him with an Internet link to search for a community therapist.

In a letter received in June 2006, the Veteran's spouse reported that since the Veteran took an early retirement due to PTSD symptomatology and the related stresses and anxieties of the job, he had remained essentially isolated to avoid aggravating his PTSD symptoms, and that he went out only to purchase groceries and pick up their grandson from school.  They did not have any friends because the Veteran preferred not to socialize and avoided public places.  He also isolated himself from family members, which had a negative impact on family relations and their marriage.  She noted he suffered from depression, low energy levels, sleep disturbances and nightmares, hypervigilance and startled responses, and that he had lost interest in personal hygiene (wearing the same clothing over and over again without changing, not shaving, and not seeing his dentist regularly).  He also had difficulty with memory (forgetting to take his medication, forgetting personal information, and getting lost on a train to the Dallas VA Hospital even though he had been there many times in the past).  The Veteran also submitted a statement from a former co-worker who stated he recalled the Veteran taking an early retirement because he could no longer handle the stress and anxiety of the job, and because he had problems with his then supervisor.

The Veteran has been assigned a 30 percent rating prior to April 20, 2007, based on occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In considering the evidence of record under the laws and regulations set forth above, the Board concludes that throughout this appeal period, the Veteran never manifested symptoms of PTSD that more nearly approximate the criteria for the next higher, 50 percent, rating.  In particular, the evidence as described above reflects that prior to April 20, 2007, the Veteran's PTSD was characterized by avoidant and isolative behavior, intrusive thoughts, nightmares, sleep disturbances, and other like symptoms of anger, depression, anxiety, and irritability/angry outbursts.  The Board notes that while the Veteran and his wife describe him as isolative, he has also indicated he went grocery-shopping and sought yoga classes.  Contradicting any suggestions of unreliability are the reports throughout that he was entrusted with the care of his grandson; presumably, he family would not allow such if he was unreliable.  Such a disability picture does not reflect that prior to April 20, 2007 the Veteran's PTSD caused the reduced reliability and productivity that would warrant a 50 percent rating.

The Board has also considered the GAF scores assigned prior to April 20, 2007, which range from 45 to 60.  Despite the seriousness of PTSD symptoms suggested by the assignment of a GAF score of 45, which signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), the Board has conducted a thorough review of the record and finds that it fails to show that the Veteran's PTSD symptoms have, at any point during this portion of the appeal period, more nearly approximated those in the criteria for a 50 percent rating.  Significantly, his treatment records and examination reports do not contain evidence of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment and abstract thinking; disturbances of motivation and mood, or other symptoms of like gravity; or difficulty in establishing and maintaining effective work and social relationships.  Notably, he retired (albeit early) from a responsible position in the banking industry after a lengthy (23 year) period of employment.

The Board acknowledges that there were times when the Veteran presented for examination in a disheveled/unshaven state (see May 2006 report by S.B.C., Ph.D.) and that his spouse has stated he has a tendency to wear the same clothes without changing (see June 2006 letter).  However, treatment records contemporaneous with some of these reports (e.g., in June 2006) also describe him as being neat and clean.  His spouse also reports his PTSD symptoms have had a negative impact on his family relationship and caused him to have memory problems.  However, contemporaneous  treatment records provide evidence to the contrary.  See, e.g., May 2006 VA treatment record when the Veteran's memory was noted to be intact and he reported having an okay relationship with his wife.  Likewise, the Veteran has submitted supporting letters from his father and a brother.  The probative value of this testimonial evidence must be viewed in the light that they are self-serving, as the authors are seeking to assist a family-member obtain compensation.  For example, their description of him as withdrawn ever since his return from Vietnam is inconsistent with the fact that he was able to attain a highly responsible (6 figure salary noted) position in the banking industry, and maintain such employment for 23 years.  Therefore, a higher rating based on such reports of symptoms is not warranted.  The Board concludes that the preponderance of the evidence is against a higher (50 percent) rating for the period prior to April 20, 2007.  Therefore, the benefit of the doubt rule does not apply.

From April 20, 2007

On April 20, 2007 VA examination, it was noted that the Veteran had been married for 29 years and had three children.  He took an early retirement in 1997 after working for 24 years, and also worked for three weeks in 2003.  A review of the Veteran's medical records found several prior examinations when he was assigned GAF scores ranging from 45 to 60.  The Veteran's spouse also submitted a letter in May 2006 wherein she noted the Veteran was isolative and had memory problems.  The examiner noted that on the same day as the spouse's letter, the Veteran had submitted a letter that was "extremely well written" considering his spouse's claims that he had severe cognitive problems (contraindicating cognition defect).  An April 2006 letter in which the Veteran attempted to correct reports by another physician was cited as "another example of [his] excellent cognitive functioning."

It was noted that the Veteran's chronology of PTSD treatment was confusing, but that he was not currently in any sort of formal PTSD treatment.  When asked about his current symptoms, the Veteran reported he had a good deal of family discord and that he tended to isolate himself from others.  He had anger control problems, including in public places, and experienced nightmares 2-3 times a week.  Watching the Iraq War on the television exacerbated his memories and thoughts of Vietnam.  He also indicated memory problems, being unable to cope with pressure, and stated that while his symptoms had been severe when he was working, they were now more intense.  He was able to engage in a normal range and variety of activities of daily living without interruption to his typical daily routine and also exercised.

On examination, the Veteran presented to the interview unshaved.  He acted anxious, was somewhat frantic and confused, and sometimes cried during portions of the examination.  His thought processes were overall logical, coherent, and relevant.  He presented as an articulate, verbal and cooperative individual with good social skills.  He seemed intelligent and his speech was well-understood.  He was oriented to time, place, person, and situation.  His affect was one of excitation.  His reasoning was fair and his fund of general information was good.  He exhibited psychomotor agitation and restlessness.  His concentration appeared poor and he indicated his short-term memory was poor.  He endorsed anxiety, panic attacks, depression, insomnia, crying spells, anhedonia and nightmares.  He admitted to angry rages and notes that during these times, he had to leave home for 3-4 days.  He also admitted to having had a suicidal plan at one time as well as homicidal ideas; he denied any psychotic symptoms.  PTSD, bipolar disorder, and undifferentiated somatoform were diagnosed, and a GAF score of 50-55 was assigned.  The examiner stated that the Veteran's multiple conditions contributed to his problems and it was unclear as to precisely how much of his symptoms were relatable to his PTSD since he had been inconsistent in his treatment.  It was noted, however, that he tended to isolate himself from his family and had poor relationships with his family members.  He also exhibited avoidant behavior and had arousal symptoms.

October 2007 to February 2008 private treatment records from Leal Counseling Services show that in October 2007, the Veteran presented for individual counseling to better process his PTSD symptoms.  Throughout his treatment, he denied suicidal ideation, homicidal ideation, character disorders, or domestic violence.  On some visits, he expressed frustrations with his wife and family members.  On other visits, he indicated he was appreciative of his family.  In February 2008, it was noted that he continued to exercise, had started yoga and would be attending a boot camp.  

From April 20, 2007 (the date of a VA examination when symptoms found warranting such rating were first shown in the record) the Veteran's PTSD has been rated 50 percent.  On close review of the record the Board finds that a still higher rating is not warranted at any point since that date.  The evidence since April 20, 2007, shows that the Veteran continues to be somewhat socially isolative and reports increased difficulty in getting along with his spouse and family, to the point where his angry rages require him to leave for 3-4 days during these periods.  Such findings suggest that the Veteran's PTSD symptoms have increased in severity (compared to symptoms manifested during the period for which a 30 percent rating was assigned); however, they do not demonstrate that his PSTD have become so severe that he warrants an increased (70 percent) rating for the disability.  Significantly, despite his reports at-times of strained marriage and preference for solitude, the Veteran remains married, and maintains contact with his children and grandchildren.  This does not demonstrate an inability to establish and maintain effective relationships.  The reports of being isolative are counter-balanced by his self-reports of starting yoga classes enrolling in boot camp.

The Board finds that, even with consideration given to Mauerhan v. Principi, 16 Vet. App. 436 (2002), at no time during this part of the appeal period has the disability picture shown by the record more nearly approximated the criteria for a 70 percent (or higher) rating for PTSD.  In particular, it is not shown that PTSD has ever resulted in obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or an inability to establish and maintain effective relationships.  The Veteran does display some level of impaired impulse control; as noted, he experiences angry rages where he has to leave his home.  However, such angry outbursts do not result in violence.  As was also discussed above, there seems to be some evidence of slight neglect in personal hygiene (although presenting unshaven may also be considered a fashion statement, and is necessarily evidence of such neglect), but it is not consistent (and certainly not in keeping with enrollment in boot camp).  It does not escape attention that the PTSD is not shown to have risen to such as level as to inspire the Veteran to seek regular treatment or medication to alleviate symptoms.  Finally, the Board notes that although the Veteran and his spouse report that he tends to stay in the home so that he can better avoid the public, the evidence also shows that he often exercises outside the home and (in 2008) started yoga classes and had enrolled in a boot camp.  Such activities reflect interaction with others/the outside world.  Significantly, at the April 2007 VA examination, it was noted that the Veteran was able to engage in a normal range and variety of activities of daily living without interruption to his typical daily routine and also exercised.

In conclusion, the Veteran's overall disability picture from April 20, 2007, most nearly approximates the criteria for his current 50 percent rating.  The preponderance of the evidence is against a higher (70 percent) rating, and the benefit of the doubt rule does not apply.

The Board has also considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's PTSD is exceptional or that schedular criteria are inadequate (the symptoms and impairment shown are all encompassed by the schedular criteria for the current ratings assigned).  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

The Board notes that in multiple statements the Veteran and his spouse indicate he retired early as a result of his PTSD, and that his PTSD prevents him from seeking alternative employment.  Ordinarily, such statements would suggest consideration of a total disability rating based on individual unemployability (TDIU) rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in a letter received in September 2008, the Veteran expressly indicated he did not wish to pursue a claim for TDIU.


ORDER

Service connection for hypertension is warranted.

Service connection for central retinal vein occlusion, left eye, with visual loss, is warranted.

Ratings for PTSD in excess of 30 percent prior to April 20, 2007 and/or in excess of 50 percent from that date are denied.


REMAND

The Veteran's service personnel records reflect that he served in Vietnam from April 1969 to December 1971; hence, he is presumed to have been exposed to an herbicide agent therein.  38 C.F.R. § 3.307(a)(6)(iii).  His service treatment records show that in September 1971, he was treated for viral lesions.  His November 1971 service separation report is silent for any complaints, findings, treatment, or diagnoses relating to a skin disability; his skin and lymphatics were normal on clinical evaluation.  He also denied having a history of skin diseases in the associated report of medical history.

Postservice treatment records show the Veteran has been given diagnoses of various skin disabilities, including dermatoheliosis, seborrheic keratosis, and basal cell carcinoma.  In statements from the Veteran, he asserts his basal cell carcinoma is the result of his exposure to herbicides and/or the sun in Vietnam.  He notes that after service, he worked for many years in an office setting and was not exposed to sunlight.  He also submitted statements from family members who state they recall the Veteran returning on leave, in between his tours in Vietnam, with extensive sunburns on his face and arms.  They note there is no family history of skin disorders (including among the twelve siblings).

In addition to the foregoing, the Veteran submitted a July 2004 letter from his private treating physician, Dr. R.C.T., who states:

[The Veteran] has explained to me that he has spent 3 tours of duty in Vietnam years ago and during those tours of duty he was assigned to outdoor work and as a consequence was exposed to direct sunshine for several years as well as Agent Orange, which has been shown to increase the risk of cancer.  I have explained to [him] and will confirm to [VA] that this outdoor exposure to unprotected sun and Agent Orange in Vietnam has likely contributed to the sun damage, which has led to [his] skin cancers.

The Veteran has not been afforded a VA examination for his basal cell carcinoma.  Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation is enough to satisfy the "low threshold" requirement that a disability "may be associated" with service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

As the record contains medical evidence of a current variously diagnosed skin disability, credible allegations from the Veteran that he was over-exposed to the sun while serving in Vietnam, and opinions from a medical professional that his basal cell carcinoma is related to either his history of sun exposure or exposure to herbicides in service, an examination to secure a medical advisory opinion is necessary.  

The Board notes that the following diseases may be presumptively service-connected if a veteran is shown to have been exposed to an herbicide agent in service: chloracne or other acneiform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

Effective August 31, 2010, VA amended its adjudication regulations governing service connection for diseases associated with exposure to certain herbicide agents by expanding the class of diseases that may be presumptively service-connected if present in a veteran who was exposed to Agent Orange in service.  Specifically, the final rule amends 38 C.F.R. § 3.309(e) by removing "chronic lymphatic leukemia" and adding, in its place, "All chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)"; by adding "Parkinson's disease"; and by adding "Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)".  See 75 Fed. Reg. 53202, 53216 (Aug. 31, 2010).  
The Secretary has determined that a presumption of service connection based on exposure to herbicides used in Vietnam is not warranted for basal cell carcinoma of the skin.  See 68 Fed. Reg. 27630-27641 (May 20, 2003); 75 Fed. Reg. 32540, 32544(June 8, 2010).  However, the United States Court of Appeals for the Federal Circuit has also determined that a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Regarding the claim of service connection for a low back disability, the Veteran has also not been afforded a VA examination in this matter.  He has a diagnosis of lumbar spondylosis, and in various statements, including in a January 2004 letter, notes he did a lot of heaving lifting as an "Air Freight Specialist [who] worked on the air cargo flight line."  He claims this is tantamount to a back injury in service, and while he does not recall seeking treatment for such in service, he notes he has lived with it "over the years and [it] seems to progressively get worse as [he] age[s]."  The Veteran is competent to testify as to symptoms he experiences, including back pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the record contains medical evidence of a current low back disability and the Veteran's service records show he served as an Air Cargo Specialist in the U.S. Air Force, the Board finds that the low threshold standard in McLendon is met, and that an examination to secure a medical advisory opinion is indicated.

Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for the Veteran to be examined by a dermatologist to determine the nature and likely etiology of his variously diagnosed skin disability.  The examiner should obtain a complete, pertinent history from the Veteran, review his claims file (to include a copy of this remand), and provide opinions responding to the following: 

(a) Please identify (by medical diagnosis) each of the Veteran's current skin disability(ies).
(b) As to each and every currently diagnosed skin disability, please opine whether such is at least as likely as not (50 percent or better probability) related to the Veteran's service, to include as related to his treatment for a viral lesion, exposure to sun, and/or exposure to herbicide agents therein.

The examiner must explain the rationale for all opinions given and comment on the opinions already of record.

2. 	The RO should also arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his low back disability.  The examiner should obtain a complete history from the Veteran, review his claims file (to include this remand), and provide opinions responding to the following: 

(a) Please identify (by medical diagnosis) each of the Veteran's current low back disability(ies).

(b) For each low back disability diagnosed, please provide an opinion as to whether such is, at least as likely as not (50 percent or better probability), related to the Veteran's service, to include the heavy lifting duties noted therein.

The examiner must explain the rationale for all opinions.

3. 	The RO should then re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


